Citation Nr: 18100171
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-22 209
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The Veteran served on active duty with the United States Marine Corps from January 1974 to December 1976.  
This case comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, continuing the previously assigned 20 percent evaluation for the Veterans lumbosacral spine disability. 
The issue of entitlement to a disability rating in excess of 20 percent, excluding periods of temporary 100 percent ratings, for degenerative disc disease of the lumbosacral spine with strain (back disability) is remanded.  
The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is also remanded for additional development.  
Although further delay is regrettable, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veterans claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  
In December 2015, the Board remanded these issues for additional development.  Specifically, the Board remanded the matter to provide the Veteran with a new VA examination to evaluate the severity of his service-connected back condition, as the Board found the June 2015 VA examination to be inadequate.  Accordingly, the Veteran was afforded an additional VA examination in May 2017.  
The May 2017 VA examiner noted that he was unable to test the Veterans back for range of motion, as the Veteran reported significant discomfort in his back.  The examiner further noted that the Veteran demonstrated arc of lumbar spine motion of 5 degrees; however, that did not represent his actual range of motion.  
The Board finds that the appeal for the Veterans back disability must be remanded for another VA examination so that range of motion testing can be performed.  The Board acknowledges the Veterans reports of severe pain; however, the Board reminds the Veteran that range of motion testing is critical in determining the severity of his musculoskeletal disability.  To the extent possible, such testing should be performed to enable VA to properly rate his disability.  
Finally, regarding the claim for TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veterans ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veterans claim for increased rating for his back disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  
 
The matters are REMANDED for the following action:
1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  
2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination by an appropriate medical professional to determine the severity of his lumbar spine disability.  The examiner must be provided access to the claims file, including a copy of this remand.  All necessary tests and studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.  The examiner should: 
(a) Conduct range of motion testing of the Veterans lumbar spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.  
The examiner is requested, to the extent possible, to provide estimates of range of motion if the Veteran asserts he is unable to perform range of motion testing due to pain.  
(b) Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the lumbar spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his lumbar spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
3. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 App. 268 (1998).  
4. After completing all indicated development, the Veterans claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel

